Tom Glaze, Justice, dissenting. The State petitioned for rehearing in this case, arguing that our decision rendered on February 10, 2000, State v. Sullivan, 340 Ark. 315, 11 S.W.3d 526 (2000), contained a significant error of law in failing to mention Whren v. United States, 517 U.S. 806 (1996). It is true that our opinion did not discuss Whren, but only because that case was neither cited nor argued to this court. I agree with the majority court that the Whren decision is significant to our reaching a correct holding in the present case; thus, our court considers it now.1  As our court set out in its original opinion, the evidence was indisputable that police officer Joe Taylor made a proper stop of Kenneth Sullivan’s car because Sullivan was speeding. Sullivan also had no insurance, vehicle registration, or functional speedometer, and his car windows were improperly tinted. The officer additionally observed a hatchet on the driver’s floorboard. The officer advised Sullivan that he was being placed under arrest for these infractions and for driving an unsafe car. He put Sullivan in the back of another officer’s car and began inventorying Sullivan’s vehicle. In the search, the officer found methamphetamine and marijuana. In making the inventory search, Taylor testified that he followed his department’s policy and procedural manual. In these circumstances, Officer Taylor had probable cause to believe Sullivan committed a traffic offense at the time of the stop. That valid stop resulted in the discovery of other violations of the law that permitted Taylor to arrest Sullivan and .inventory his car, where the officer found illegal drugs. Recently, in Travis v. State, 331 Ark. 7, 959 S.W.2d 32 (1998), our court upheld the stop of a defendant’s truck for committing a traffic offense — failing to display expiration-date stickers. After the stop, the officer discovered that the driver of the truck had a suspended driver’s license, and the passenger, defendant, was a felon who also had no valid license. The officer had the truck towed. When the officer later opened the door of the truck, he found a rifle which led to the defendant’s arrest for being a felon in possession of a firearm. At trial, the defendant argued that no probable cause existed for the officer to stop his truck because the officer wrongly believed the Texas license plate was required to display an expiration sticker. Citing Burris v. State, 330 Ark. 66, 954 S.W.2d 209 (1997), and Whren v. United States, 517 U.S. 806 (1996), the Travis court rejected the defendant’s argument and upheld the search of defendant’s truck, holding that it is wefl settled that an officer may stop and detain a motorist where the officer has probable cause to befieve a traffic violation had occurred. Furthermore, in reaching its decision, the Travis court repeated the rule in Brunson v. State, 327 Ark. 567, 940 S.W.2d 440 (1997), that, in assessing the existence of probable cause, our review is liberal rather than strict. To the same effect, see Burris v. State, 330 Ark. 66, 954 S.W.2d 209 (1997). In the present case, once the officer made a valid stop and arrested Sullivan for the numerous traffic violations, including driving an unsafe vehicle, the officer had the authority to perform an inventory of Sullivan’s vehicle. It has been suggested that the State’s argument on rehearing is that a poEce officer may arrest someone for a minor traffic violation, knowing fuE weE that the real reason for the arrest is to enable a search of the vehicle for a suspected crime. To the contrary, the State set out its contention as foEows: The relevant inquiry, thus, is 'not whether the officer* had an ulterior motive for stopping the vehicle, but whether the officer had probable cause to believe that the defendant was committing a traffic offense at the time of the initial stop. Travis, supra; Burris, supra. Based on his radar detection of [Sullivan’s] speed, the officer here unquestionably had probable cause to stop [Sullivan], This Court, thus, applied the wrong standard when it decided this case based on its view that the officer stopped appellee based on an ulterior motive. Even if the officer had an ulterior motive, which the State does not admit, it is not to be taken into account by this Court, according to Whren, because the stop was unquestionably proper. The Court should grant rehearing to consider this case in the light of Whren, Travis, and Burris. It has been further suggested that Officer Taylor had arrested SuEivan primarily because he had a roofing hatchet in the floor of his vehicle; however, even if the trial court believed this to be true, Taylor stiE had probable cause to detain and arrest SuEivan for the numerous traffic offenses he had committed. It appears that the judge got off track by injecting his personal view as to whether a hatchet could be a weapon for which he could be arrested for possession. The judge mused, “I’ve got a hammer under the seat of my car today. Am I subject to being arrested and taken physically into custody because I have a hammer?” With all due respect to the trial judge, the issue, as stated above, is not whether the hatchet, alone, was cause for an arrest after the stop, but whether Sullivan had committed traffic violations in Officer Taylor’s presence. Unquestionably, such violations occurred. In sum, because Sullivan was speeding, had no insurance or vehicle registration, a non-working speedometer, illegally tinted windows, and an unsafe vehicle, the officer had the right to place (and did place) Sullivan under arrest. Sullivan’s arrest was valid under Ark. R. Crim. P. 4.1 (a)(iii) (1999), which states that “a law enforcement officer may arrest a person without a warrant if the officer has reasonable cause to believe that such person has committed . . . any violation of the law in the officer’s presence.” (Emphasis added.) Pursuant to this rule, a law enforcement officer is authorized to arrest a person for minor traffic violations witnessed by the officer, such as speeding. See State v. Earl, 333 Ark. 489, 970 S.W.2d 789 (1998); Hazelwood v. State, 328 Ark. 602, 945 S.W.2d 365 (1997). The officer’s arrest of Sullivan was, therefore, valid. These violations being found also allowed Taylor to make an inventory search that quickly led to the discovery of illegal drugs. See Ark. R. Crim. P. 12.6(b) (1999) (a vehicle impounded in consequence of any arrest, or retained in official custody for other cause, may be searched at such times and to such extent as is reasonably necessary for safekeeping of the vehicle and its contents). The trial court did not find, nor did Sullivan prove, that the inventory search was conducted in bad faith for the sole purpose of collecting evidence. The majority opinion on rehearing hypothecates that the Supreme Court’s Whren case does not go so far as to sanction conduct where a police can trail a targeted vehicle with a driver merely suspected of criminal activity, wait for the driver to exceed the speed limit by one mile per hour, arrest the driver for speeding, and conduct a full-blown inventory search of the vehicle with impunity. Of course, I agree Whren does not allow such a stop and search, but those are not the facts before this court. It is uncontroverted that, at the time of the stop, Officer Taylor did not know the driver was Sullivan. Once again, even the trial court found no pretextual stop, and ruled the stop valid. Under the circumstances of this case, Sullivan’s criminal record simply cannot be utilized to his advantage at the time of his stop and arrest. The majority court validates the stop in this case, but finds Sullivan’s arrest pretextual. Again, Sullivan’s violation of numerous traffic offenses justified his arrest, and I am unaware of any rule or law that requires an officer merely to issue citations in a traffic stop where numerous violations occurred. Furthermore, I find nothing in the record that the officer could not arrest the violator. While it is true that Officer Taylor, after the stop, recognized Sullivan as a person who had been involved in illegal drugs, surely this fact should not be employed by our court to hold Sullivan’s arrest invalid. Labeling Sullivan’s arrest illegal when so many other violations justified it fads to comport with the law. In fact, Supreme Court jurisprudence dictates a contrary result. In United States v. Villamonte-Marquez, 462 U.S. 579 (1983), the court dismissed the argument that an ulterior motive might strip law enforcement officers of their legal justification to undertake a search. The Court likewise held that a traffic-violation arrest would not be rendered invalid by the fact that it was “a mere pretext for a narcotics search.” United States v. Robinson, 414 U.S. 218 (1973). Summarizing these and other cases in Whren, Justice Scalia wrote, “[w]e think these cases foreclose any argument that the constitutional reasonableness of traffic stops depends on the actual motivations of the individual officers involved.” Whren, 517 U.S. at 813. For the above reasons, I would hold that the trial court erred and would overturn its ruling. The majority court’s failure to do so will generate considerable confusion among the rank and file of law enforcement, the bench, and the bar alike. Its decision is unquestionably a departure from search and seizure law as the Supreme Court has heretofore defined it. IMBER and SMITH, JJ., join this dissenting opinion.   The State also failed to cite or argue Arkansas cases Travis v. State, 331 Ark. 7, 959 S.W.2d 32 (1998), or Burris v. State, 330 Ark. 66, 954 S.W.2d 209 (1997). However, the Travis, Burris, and Whren cases are relevant to the search, seizure, and arrest issues raised at trial and on appeal and require this court to consider them